              Case 2:20-cv-01669-RSL Document 10 Filed 01/04/21 Page 1 of 2




 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
       ELUCIUS SKY,                                               Case No. 20-CV-1669RSL
10
                             Plaintiff,                           ORDER DISMISSING CASE
11
                        v.                                        AND DENYING MOTION
12                                                                FOR LEAVE
       SEATTLE SPECIAL DENTISTRY, et al.,
13
                             Defendants.
14
15
            This matter comes before the Court on “Plaintiff’s Motion for Leave of Court to Exhaust
16
     All Available Process and to then Amend the Complaint.” Dkt. # 8. On November 17, 2020, the
17
     Court found that the complaint in the above-captioned matter appeared to not have a valid basis
18
     for federal jurisdiction because HIPAA does not create a private cause of action. Webb v. Smart
19
     Document Sols., LLC, 499 F.3d 1078, 1083 (9th Cir. 2007). Plaintiff was ordered to show cause
20
     why the complaint should not be dismissed. Dkt. # 4. Plaintiff requested that this Court “expand
21
     existing law and find an implicit right to a private cause of action within the explicit right to his
22
     dental records pursuant to HIPAA, 45 CFR Par 160 and Subparts A and E of Part 164.524.”
23
     Dkt. # 7. Plaintiff also filed a motion for leave “to exhaust all available process through the U.S.
24
     Department of Health and Human Services [HHS] and to then amend his complaint with
25
     specifics as to why the Court should recognize subject matter jurisdiction in this case and cases
26
27
28
     ORDER DISMISSING CASE AND DENYING
     MOTION FOR LEAVE - 1
                 Case 2:20-cv-01669-RSL Document 10 Filed 01/04/21 Page 2 of 2




 1 like it.” 1 Dkt. # 8. Plaintiff’s proposal to exhaust all available process through HHS is unavailing
 2 because exhaustion would not create a private cause of action where no cause of action
 3 otherwise exists under Ninth Circuit precedent. 2 See Webb, 499 F.3d at 1083. Therefore, this
 4 Court must determine that plaintiff’s complaint has not triggered subject-matter jurisdiction.
 5           For these reasons, the plaintiff’s motion for leave (Dkt. # 8) is DENIED, and IT IS
 6 HEREBY ORDERED that the above-captioned matter be DISMISSED without prejudice.
 7           DATED this 4th day of January, 2021.
 8
 9
10                                                          A
                                                            Robert S. Lasnik
11
                                                            United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
             1
24           After plaintiff filed his motion for leave, plaintiff filed “Plaintiff’s Certificate of Completion,”
   stating that on December 2, 2020, plaintiff requested a formal investigation by the Office for Civil
25 Rights (OCR) of his complaint against defendant. Dkt. # 9. Notably, the letters plaintiff provided from
26 OCR and HHS indicated that OCR had previously decided to resolve the matter informally and had
   closed the case. See Dkts. # 9-1, 9-2.
27           2
          This Court is not free to overrule Ninth Circuit precedent. See Close v. Pierce Cty., CV-09-
28 05023RBL, 2009 WL 3877598, at *4 (W.D. Wash. Nov. 18, 2009).
     ORDER DISMISSING CASE AND DENYING
     MOTION FOR LEAVE - 2
